DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, claim 11 recites that “the sealed containers comprising the metal material on the exterior of the containers and filled with foodstuff comprise aluminum on the exterior”, it is unclear if the claim is further limiting the metal material to be aluminum or if the sealed container comprises a metal material and additional aluminum on the exterior. The claim has been interpreted as further limiting the metal material to be aluminum, in light of the teachings of the specification. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of a feed device” in claim 1. “by means of a carrier gas flow” in claim 2. “by means of the carrier gas” in claim 4. “by means of a heating device” in claim 5. “by means of applying a vacuum” in claim 6. “by means of an aerosolizing device” in claim 7. “by means of at least one metering device” in claim 8. “by means of a membrane filtration device” in claim 14. “by means of an ion exchanger device” in claim 14. “by means of an adsorption device” in claim 14. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer US 2015/0368135 in view of Mcvey US 2002/0114727 in view of Dhruv et al. US 2007/0082100 in view of Martin US 3,291,563 in view of Good Housekeeping in view of NM State in view of Martin US 2,771,645.
Regarding claim 1, Muenzer discloses a method for operating pasteurizing device comprising a first operating condition wherein in the first operating condition sealed containers filled with foodstuff (closed containers) are conveyed through a treatment area comprising at least one heating zone, the foodstuff is heated and pasteurized in the at least one heating zone by dispensing a temperature-controlled process liquid onto the containers ([0009], [0010], [0034]) (the pasteurization system is composed of three sections the sections comprise a first section for heating/preheating of the containers to be treated through spraying with process water…containers to be treated are typically guided through zones on at least one conveyor system) ([0046], [0047]). Muenzer discloses at least a major part of the process liquid from the treatment area is returned to the treatment area in a closed loop circuit for reuse (the system is provided with a closed loop circuit to re-use the process liquid) ([0009], [0010], [0042]). Regarding the step of introducing at least one treatment chemical in the treatment area for container treatment, it is noted that Muenzer already teaches the use of additional chemical or biocidal substances for increased sanitation, and desires providing improved hygiene inside the system during treatment of containers ([0008]) and teaches the use of the filtered process water as a carrier for biocide and the use of filtered process water with bioicidal substances for the internal purification of the treatment zones ([0019], [0020], [0053]) as well as to detach dirt or particles from the containers while the containers are being sprayed ([0041], [0048]). Since Muenzer teaches that the process water that includes the biocide is applied to the containers and is used for purification of the process equipment as well as to clean the containers, it would have been obvious to one having ordinary skill in the art that Muenzer teaches purification/sanitizing of the containers. Therefore, Muenzer is seen to teach introducing at least one treatment chemical for container treatment into the treatment area.
Claim 1 differs from Muenzer in the recitation that the at least one treatment chemical for treatment of the sealed containers comprising the metal material on the exterior of the containers and filled with the foodstuff is introduced into an aerial environment the treatment area in a gaseous or aerosolized state by means of a feed device in any operating condition of the pasteurizing device.
Mcvey teaches an alternative way of sterilizing articles and enclosures that includes introducing a treatment chemical into an aerial environment of the enclosure in a gaseous state by means of a feed device ([0002], [0006]) (antimicrobial vapor is injected into the air) ([0030]). Mcvey teaches the general use of gaseous antimicrobial compounds ([0030]) for microbial decontamination ([0035]). 
It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer such that at least one treatment chemical is introduced into the treatment area in a gaseous state by means of a feed device in any operating condition of the pasteurizing device as taught by Mcvey in order to provide an alternative way of increasing the sanitation of the treatment system, since one of ordinary skill in the art would have been motivated to consider alternative methods of sanitizing articles and enclosures such as the teachings of Mcvey and since combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness and since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 
Further regarding claim 1, Muenzer in view of Mcvey discloses cans are containers which are commonly treated by pasteurization systems (‘135, [0003]) therefore it is obvious that the containers treated in the pasteurization plant of Muenzer in view of Mcvey comprise a metal material on an exterior of the containers.  
Further in the event that claim 1 could be construed as differing from Muenzer in view of Mcvey in the recitation that the containers comprise a metal material on an exterior of the containers, Dhruv discloses a pasteurization plant for pasteurizing filled food containers by spraying heat transfer fluid ([0006]) and discloses that the containers to be processed can be made of any material including metal such as aluminum ([0023], [0003]). It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer in view of Mcvey such that the containers treated by the pasteurization plant specifically comprise a metal material that is an aluminum material on the exterior of the container as taught by Dhruv in order to pasteurize products which require an aluminum container for storage.
Claim 1 differs from Muenzer in view of Mcvey in view of Dhruv in the recitation that the at least one treatment chemical introduced into the treatment area comprises volatile carboxylic acid.
Martin discloses a treatment chemical for sterilization of metal containers and for the system that sterilizes the metal containers comprises volatile carboxylic acid (volatile acetic acid) (col.1, lines 19-25, col. 6, lines 14-23, 37-53, col. 5, lines 54-61, col. 3, lines 38-45). It is also noted that Martin teaches applying the volatile carboxylic acid to containers such that when the containers are subjected to heat sterilization the containers can be more efficiently sterilized (col. 3, lines 1-40). Martin discloses that the volatile acetic acid can be vaporized and then applied to sterilize surfaces (col. 6, lines 37-69).  It would have been obvious to one of ordinary skill in the art to modify the at least one treatment chemical in gaseous form introduced into an aerial environment of the treatment area for container treatment of Muenzer in view of Mcvey in view of Dhruv to comprise volatile carboxylic acid (volatile acetic acid), since Mcvey teaches that other solutions than the preferred composition for forming antimicrobial vapors can be used ([0030], [0034]) and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Claim 1 differs from Muenzer in view of Mcvey in view of Dhruv in view of Martin in the recitation that the discoloration of the metal material is specifically impeded by the volatile carboxylic acid.
However, the discoloration of the metal material being impeded by the volatile carboxylic acid would be an inherent property of the process of Muenzer in view of Mcvey in view of Dhruv in view of Martin (MPEP 2112.01), since Martin teaches the application of volatile carboxylic acid to the surface of the container and Good Housekeeping provides evidence that the application of acetic acid to aluminum vessels prevents discoloration of the aluminum vessels (Pg. 12, 13). Nevertheless, if Applicant argues that this would not be inherent, since Good Housekeeping teaches that the application of acetic acid to an aluminum vessel prevents discoloration of the aluminum vessel (Pg. 12, 13) and NM State teaches that acetic acid can be used as a rust remover, metal cleaner, hard water remover and tarnish remover, it is obvious that the discoloration of the metal material (aluminum) is impeded by the volatile carboxylic acid (volatile acetic acid).
Regarding the remaining limitations that the at least one treatment chemical is supplied to the treatment area via feed orifices arranged for applying the at least one treatment chemical from multiple sides onto the sealed containers comprising the metal material on the exterior of the containers and filled with the foodstuff.
It is first noted that the claim does not specify whether “from multiple sides” is from multiple sides of the treatment area or from multiple sides of the containers.
Muenzer already discloses the use of multiple feed orifices (15) for delivering treatment chemicals to the treatment area (each zone Z1-Z3, P1-P3, Z7-Z9 of the treatment area has nozzles 15, it is noted that there are multiple nozzles in each zone as well as the entire treatment area) (see Fig. 4). The feed orifices 15 can be considered to be arranged for applying the treatment chemical from multiple sides of the container (i.e. left and right sides) on the sealed containers. It is obvious that the purpose of providing the multiple feed orifices includes to provide sufficient coverage of the containers with the treatment medium. Thus, in considering the teachings of the prior art as a whole, it would have been obvious to one of ordinary skill in the art to supply the treatment chemical (volatile acetic acid) via feed orifices arranged for applying the treatment chemical from multiple sides of the containers on the sealed containers, one of ordinary skill would recognize the benefit of providing the feed device with feed orifices arranged for applying the treatment chemical in gaseous form from multiple sides (i.e. left and right sides) onto the containers includes to ensure sufficient coverage of the containers with the treatment chemical. 
In any case, Martin ‘645 discloses providing a feed device with feed orifices (47, 33) arranged for applying a treatment chemical in a gaseous state from multiple sides onto containers (the container sterilizer is specifically designed to direct jets of the hot sterilizing gas against the bottoms of the containers...also, jets of hot gas are introduced over the tops of the containers) (col. 2, lines 17-27) (Fig. 2, see orifices 47, orifices 33) (col. 4, lines 7-20, 47-56). It additionally would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State such that the feed device comprises feed orifices and that treatment chemical is supplied to the treatment area via the feed orifices arranged for applying the treatment chemical from multiple sides onto the containers as suggested by Martin ‘645 in order to ensure that the containers are adequately covered with the treatment chemical (volatile acetic acid). It has been held that “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a conclusion of obviousness (MPEP 2143.I.D).
Regarding claim 2, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in view of Martin ‘645 discloses that the at least one treatment chemical is introduced into the treatment area by means of a carrier gas flow (several different methods have been developed for delivering a vapor phase sterilant to an enclosure or chamber for sterilizing the load or interior thereof…in another option, the flow through approach, vaporized sterilant is vaporized in a flow of carrier gas, such as air, that serves to deliver the sterilant into, through and out of the chamber) (‘727, [0006]).
Regarding claim 3, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in view of Martin ‘645discloses that at least one treatment chemical is vaporized prior to introduction into the treatment area (vapor phase sterilant is delivered to the enclosure or chamber for sterilizing the load or interior thereof) (‘727, [0006], [0013], [0030]).
Regarding claim 4, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in view of Martin ‘645 discloses that the at least one treatment chemical is evaporated into a carrier gas prior to introduction into the treatment area and is subsequently introduced into the treatment area by means of carrier gas (several different methods have been developed for delivering a vapor phase sterilant to an enclosure or chamber for sterilizing the load or interior thereof…in another option, the flow through approach, vaporized sterilant is vaporized in a flow of carrier gas, such as air, that serves to deliver the sterilant into, through and out of the chamber) (‘727, [0006], [0013], [0030]).
Regarding claim 5, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in view of Martin ‘645discloses that the vaporizing is conducted or supported by means of a heating device (‘727, [0006], [0013], [0042]).
Regarding claim 6, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in view of Martin ‘645 discloses that the vaporizing is conducted or supported by means of applying a vacuum (‘727, [0006]).
Regarding claim 7, since claim 7 depends from an optional limitation of claim 1 it is not required that Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in view of Martin ‘645 meet the further limitation of the non-selected option.
Regarding claim 8, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in view of Martin ‘645 discloses that the amount of the atleast one treatment chemical is controlled by means of at least one metering device (‘727, [0056], [0057]).
Regarding claim 9, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in view of Martin ‘645 discloses treating the containers with the at least one treatment chemical prior to exposing the containers to heat sterilization (Martin ‘563, col. 4, lines 5-14) in order render bacteria and other microorganisms more susceptible to lethal effect of heat thus rendering heat sterilization more efficient (Martin, ‘563, col. 3, lines 5-10) and discloses holding the containers for a sufficient time to cause the surfaces of the containers to be thoroughly permeated (col. 4, lines 5-11), and therefore suggests exposing the sealed containers to the at least one treatment chemical prior to the heat treatment of Muenzer. Therefore, it would have been obvious to one of ordinary skill in the art that the at least one treatment chemical is introduced into the treatment area during a second operating condition, wherein in the second operating condition the conveying of the sealed containers and the dispensing of the temperature-controlled liquid onto the sealed containers have stopped. 
Regarding claim 11, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in view of Martin ‘645 discloses that the containers to be processed can be made of any material including metal such as aluminum (‘100, [0023], [0003]).
Regarding claim 13, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in view of Martin ‘645 discloses that the at least one treatment chemical introduced into the treatment area comprises acetic acid (‘563, col. 6, lines 14-23, 37-53, col. 5, lines 54-61, col. 3, lines 38-45).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer US 2015/0368135 in view of Mcvey US 2002/0114727 in view of Dhruv et al. US 2007/0082100 in view of Martin US 3,291,563 in view of Good Housekeeping in view of NM State in view of Martin US 2,771,645 in view of Hilgren US 2009/0324790.
Regarding claim 14, Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in view of Martin ‘645 discloses that at least in the first operating condition a partial quantity of the process liquid is continuously taken out of the closed loop circuit per time unit and is purified by means of a membrane filtration device and the purified process liquid is returned into the treatment area (‘135, [0009], [0051], [0048], [0049]) 
Claim 14 differs from Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State in the recitation that the partial quantity of process liquid is subsequently purified by means of an ion exchanger device and/or by means of an adsorption device before returning to the treatment area.
Hilgren discloses a method of reconditioning used process fluid for subsequent reuse, and discloses that the apparatus for reconditioning the used process fluid can include an ion exchange device and/or by an adsorption device (activated carbon filter) ([0079], [0038], [0041]). It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State to include treating the partial quantity of process liquid by means of an ion exchange device and/or adsorption device before the partial quantity of process is returned to the treatment zone again in order to remove dissolved ions from the at least one partial flow as taught by Hilgren in order to provide further purification of the at least one partial flow of Muenzer in view of Mcvey in view of Dhruv in view of Martin in view of Good Housekeeping in view of NM State and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but have not been found persuasive. It is noted that Martin US 2,771,645 has been brought to teach the new limitations. 
Applicant argues on Pg. 15 that one of ordinary skill in the art after reviewing the references in the rejection would have used the pasteurization liquid of Muenzer as a vehicle for applying chemicals of Good Housekeeping and NM State because both Good Housekeeping and NM State merely disclose an effectiveness of the chemicals in an aqueous solution and Muenzer specifically teaches using pasteurization liquid for internal application of chemicals.
This argument has not been found persuasive, Mcvey and Martin clearly teach that articles can be sterilized using vapors, and it would be obvious to apply a known technique for sterilizing articles to a known process with a reasonable expectation of success (MPEP 2143.A,D). One of ordinary skill in the art would have been motivated to consider alternative methods of sanitizing articles and enclosures such as the teachings of Mcvey since it has been held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness and since known work in one field of endeavor may prompt variations it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Applicant argues that a person of ordinary skill in the art would have had no reason to consider or apply the teaching of Mcvey and/or Martin since neither of the references discloses that a volatile carboxylic acid would be effective for impeding discoloration during pasteurization treatment when applied in the gaseous state. Applicant argues that these references merely suggest an application of gaseous chemicals for surface sterilization purposes and that certain chemicals suitable for surface sterilization can be vaporized. 
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Muenzer already teaches the use of additional chemical or biocidal substances for increased sanitation, and desires providing improved hygiene inside the system during treatment of containers ([0008]) and teaches the use of the filtered process water with bioicidal substances for the internal purification of the treatment zones ([0019], [0020], [0053]). Since Muenzer teaches that the process water that includes the biocide is applied to the containers and is used for purification of the process equipment, it would have been obvious to one having ordinary skill in the art that Muenzer teaches purification/sanitizing of the containers. Mcvey teaches an alternative way of sterilizing articles and enclosures that includes introducing a treatment chemical into the enclosure in a gaseous state ([0002],[0006]). Mcvey teaches the general use of gaseous antimicrobial compounds ([0030]) for microbial decontamination ([0035]). One of ordinary skill in the art would have been motivated to consider alternative methods of sanitizing articles and enclosures such as the teachings of Mcvey since it has been held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness and since known work in one field of endeavor may prompt variations it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Since Mcvey does not limit the particular antimicrobial which can be used, one of ordinary skill in the art would have been motivated to select a known antimicrobial (such as volatile acetic acid) (563, col. 3, lines 38-39) useful for sterilizing packages and packaging equipment as taught by Martin. The art as a whole teaches the application of volatile acetic acid to the metal containers for container sterilization and Good Housekeeping and NM State show acetic acid is useful for impeding discoloration of metal (aluminum) thus showing that the application of the volatile acetic acid would impede the discoloration of the metal containers. Thus, the discoloration of the metal material being impeded by the volatile carboxylic acid would be an inherent property of the process of Muenzer in view of Mcvey in view of Dhruv in view of Martin (MPEP 2112.01), and Good Housekeeping and NM State additionally render it obvious that the discoloration of the metal material (aluminum) is impeded by the volatile carboxylic acid (volatile acetic acid). It is noted that “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention”, "The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." (MPEP 2145.II) “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” (MPEP 2144.IV)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,999,471 teaches thermally stabilizing prepackaged food products and simultaneously sanitizing the packages (abstract, col. 1, lines 7-10).  US 2017/0027175 discloses performing sterilization/disinfection process involving application of a liquid and/or gaseous fluid mixture via spray, aerosol, stream, fluid flow, bath, gaseous tunnel and/or the like to one or more surfaces of an article (packaging) ([0034], [0035]). US 2014/0065014 discloses the use of liquids and gases for container treatment in a pasteurization device ([0002], [0004]).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792